Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 3/22/2021, with respect to Claim 1 has been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-20 are allowed.
The most pertinent prior art is Mauchle. Although Mauchle does teach “detecting, when said valve is closed, air pressure or air flow or both, to determine whether there is a leak associated with said valve.” Mauchle does not teach a pinch valve, but does teach a general valve. The use of this leak detection on a pinch valve does not make this invention patentable on its own, but does make it patentable with the combination with the limitation “in or at said pressure chamber, in inlet port of the power coating pump, or an outlet port of the powder coating pump.” There is no evidence within the Mauchle reference that anticipates nor renders obvious this limitation, since there is no evidence which suggest that one of ordinary skill in the art would specifically measure air flow or air pressure at these specific locations within the system. Distinguishing features and explanations can be seen in the remarks filed on 3/22/2021. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TARUN SINHA/Primary Examiner, Art Unit 2863